       Case1:21-cv-01426-ER-GWG
       Case 1:21-cv-01426-ER-GWG Document
                                 Document10
                                          9 Filed
                                            Filed07/19/21
                                                  07/20/21 Page
                                                           Page11of
                                                                  of22




                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                     86 Chambers Street, 3rd floor
                                                     New York, NY 10007


                                                     July 19, 2021


BY ECF
                                         0(025$1'80(1'256(0(17
Honorable Gabriel W. Gorenstein
United States Magistrate Judge
United States District Court
500 Pearl Street
New York, New York 10007

                              Re: Esmerdy R. Gomez v. Comm’r of Soc. Sec.
                                  21 Civ. 1426 (ER) (GWG)

Dear Judge Gorenstein:

        Pursuant to the Court’s February 22, 2021 order in the above-referenced Social Security
case, the administrative record and the defendant’s brief are due on July 22, 2021. We write
respectfully to request that the date for those filings, and the remaining briefing schedule, be
adjourned for 60 days as follows:

       Administrative Record and Defendant’s Brief by September 20, 2021
       Plaintiff’s Response by November 19, 2021
       Defendant’s Reply, if any, by December 10, 2021.

The reason for this request is that the U.S. Attorney’s Office received the record recently, and
needs more time to consult with the Social Security Administration regarding this case, and to
prepare a brief if appropriate.

       We have attempted to obtain the consent of plaintiff, who is proceeding pro se, to this
proposed adjournment, but she did not respond to attempts to reach her by telephone on July 14
and 15, 2021. No prior adjournment has been requested in this case.
      Case1:21-cv-01426-ER-GWG
      Case 1:21-cv-01426-ER-GWG Document
                                Document10
                                         9 Filed
                                           Filed07/19/21
                                                 07/20/21 Page
                                                          Page22of
                                                                 of22

                                                                               Page 2


      We appreciate the Court’s consideration of this request.

                                            Respectfully,

                                            AUDREY STRAUSS
                                            United States Attorney


                                    By:             s/ Susan D. Baird
                                            SUSAN D. BAIRD
                                            Assistant United States Attorney
                                            tel. (212) 637-2713
                                            Susan.Baird@usdoj.gov

cc: BY MAIL (no fax or email available)

    Esmerdy R. Gomez
    1413 Fulton Avenue, Apt. 5E
    Bronx, NY 10456

                                          7KHSURSRVHGVFKHGXOHLVDSSURYHG

                                          6R2UGHUHG




                                            -XO\


   &23<0$,/('723/$,17,))%<&+$0%(56
